Title: To Alexander Hamilton from Otho H. Williams, 14 December 1791
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 14 December 1791
Sir

I have received your instructions respecting the Brige. Trimmer and she shall be dispatched accordingly. What you say of disbursements of money actually made may make it necessary to inform you that in the case of the Brig Trimmer, and in others similar thereto (where the matter of illegality was duly reported without reserve, and manifestly without any intention of evading the law) the custom has been to detain the goods on board the Vessel without seizure, and to give the parties concerned, an opportunity of making representation; and prefering a petition to the Judge; which has always been done within the time limited by law for goods to be permitted to remain on board. The Judge has usually taken up the matter upon this ground and satisfied himself (by enquiry of the Custom House Officers) of the propriety of recommending the case. This mode of conducting the business has been adopted by the officers upon the following considerations. If any deception, or fraud, were intended it could not fail to be discovered, or strongly suspected, within fifteen days: the time allowed for vessels to unlade; and if no deception or fraud were intended it would be ungenerous, and, sometimes, cruel, to subject persons who are innocent, and, perhaps, unfortunate in the very circumstance which exposes them to a penalty, to expose them to unnecessary expences also.
I am, Sir,  Your Most Obedient Humble Servant

A. Hamilton Esqr.

